DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hintze-Bruning (US 2015/0376420).
Hintze-Bruning exemplifies preparing an anticorrosion primer comprising mixing an amino-acid modified LDH with an epoxy resin/polyamine-based coating material comprising a solvent blend of xylene, methoxypropyl acetate and butyl acetate, coating on aluminum-copper alloy substrates and drying, where the LDH is present in an amount of 10 wt% based on the solids of the anticorrosion primer (p. 10, [0102]-[0105]).
Hintze-Bruning anticipates instant claims 1 and 4.
As to claim 15 and 21, Hintze-Bruning discloses the synthesis of LDH containing organic anions by the reconstruction method, where existing LDH is heated, for example, at 450C for 3 hours, to collapse the structure of LDH, where volatile and/or thermally decomposable intercalated anions, and also water, are able to escape, leaving an amorphous mixture of metal oxides, followed by adding an aqueous solution of the anions to be intercalated, under an inert gas atmosphere, where the LDH structure is re-established.  This intercalated LDH can then be contacted with the epoxy resin coating material containing the solvent.
As to claims 25 and 26, Hintze-Bruning discloses the LDH as hydrotalcite which contains Mg, Al and carbonate (p. 2, [0012]).

Claims 1, 4, 9-13, 15, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (US 2011/0190436).
Oda discloses preparing an acrylic adhesive composition comprising the following (p. 1, [0011]):
(A) a vinyl polymer, which can include a solution thereof, such that the solvent is evaporated away by drying to provide the adhesive sheet (p. 6, [0063]);
(B) organophilic layered double hydroxide organically treated with an organic anion, where the organic anion is specifically listed to include an amino acid, specifically listing glycine (p. 3, [0033]-[0036]); and 
(C) a crosslinking agent.
Oda discloses applying the adhesive to a base sheet and drying to evaporate the solvent (p. 6, [0063]), where the base sheets are disclosed to include PET (p. 5, [0060]).
Oda anticipates instant claims 1, 9, 11, 30 and 31.
As to claims 4, Oda exemplifies preparing an acrylic adhesive comprising about 69 parts acrylic solids, 31 parts solvent, and adding about 3 phr modified LDH and 2 phr crosslinking agent, based on 100 parts acrylic resin, suggesting a composition comprising about 3 wt% LDH based on the total solids of the coating composition.
As to claim 10, Oda exemplifies the thickness of the base sheet as 25 micron (p. 9, [0093]).
As to claims 12 and 13, Oda discloses the layered double hydroxide as having a thickness of 0.47 nm and the average length as 0.1-5 micron, suggesting a minimum aspect ratio of about 212.
As to claim 15, Oda discloses carrying out ion exchange for organic modification of the layered double hydroxide by way of intercalation of the organic anions through a reconstruction method (p. 4, [0045]).  Here, the layered double hydroxide is fired at a heating temperature of 400-800ºC to form a pyrolysis product, where the pyrolysis product of the layered double hydroxide is immersed in an aqueous solution containing the anions and the anions present in the aqueous solution are intercalated into the pyrolysis product to reconstruct the layered double hydroxide (p. 4, [0047]-[0048]).  Then the organically treated layered double hydroxide is contacted with the acrylic solution to form the coating.

Claims 1, 7-9, 14, 15, 21, 25, 26, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H11-240886, which is the same as JP 1992240886; however, for convenience, the machine translation will be cited below.
JP ‘886 discloses preparing an antibacterial coating composition comprising hydrotalcite compound carrying an antibacterial anionic metal complex between layers of the hydrotalcite ([0001]), where the anionic metal complex is composed of a silver ion and an anion derived from an amino acid ([0008]).  JP ‘886 discloses forming the antibacterial coating by mixing the antibacterial agent with at least a vehicle, where the vehicle is composed of a resin and a solvent ([0076]).  JP ‘886 exemplifies preparing a paint comprising the antibacterial agent, which is coated on the surface of a PVC plate and dried ([0113]).
JP ‘886 anticipates instant claims 1 and 9.
As to claims 7 and 8, JP ‘886 specifically lists the vehicle to include water-soluble coating materials, such as polyvinyl alcohol resins and the solvent to include water ([0076]).
As to claims 14 and 25, JP ’886 exemplifies the preparation of a hydrotalcite having the following formula: Mg5ZnAl2(OH)16•2/3[(Asp)2Ag] (Table 1, [0108]), suggesting the amino acid, Asp, in an amount of about 23 wt%.
As to claims 15 and 21, JP ‘886 discloses that the metal complex-containing hydrotalcite compound can be produced by (B) a method for reconstructing a layered double hydroxide ([0048]).  Here, the hydrotalcite compound is first thermally decomposed  from 400-500ºC, resulting in metal oxide, which is then immersed in an aqueous solution of the anionic metal complex at 40-90ºC to reconstruct the hydrotalcite structure and the anionic metal complex is supported between the layers ([0058]-[0059]).
As to claim 26, JP ‘886 discloses the preparation and use of a magnesium-zinc hydrotalcite of formula Mg5ZnAl2(OH)16CO3•3H2O (Reference Example 2).
As to claims 30 and 31, JP ‘886 specifically lists the amino acid to include glycine ([0016]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2011/0190436), as applied above to claims 1, 4, 9-13, 15, 30 and 31.
Oda anticipates instant claims 1, 4, 9-13, 15, 30 and 31, as described above and applied herein as such, as Oda discloses preparing a coating comprising an acrylic solution and an amino acid modified layered double hydroxide.
Oda discloses that the layered double hydroxide is fired at a heating temperature of 400-800ºC to form a pyrolysis product, where the pyrolysis product of the layered double hydroxide is immersed in an aqueous solution containing the anions and the anions present in the aqueous solution are intercalated into the pyrolysis product to reconstruct the layered double hydroxide.
The range of 400-800ºC overlaps with the claimed range of 260-550ºC in instant claim 21, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 25 and 26, Oda teaches the layered double hydroxides to include hydrotalcite, which has the formula Mg6Al2CO3(OH)16·4-5H2O, and meets applicants’ Mg/Al carbonate LDH.

Claims 14, 17, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hintze-Bruning or Oda, as applied to claims 1 and 15, and further in view of Nakayama (Intercalation of amino acids and peptides into Mg-Al layered double hydroxide by reconstruction method. International Journal of Pharmaceutics, 2004, 269, pp. 469-478).
Hintze-Bruning and Oda both teach preparing a coating composition comprising amino acid modified LDH; however, there is no teaching or suggestion as to the amount of amino acid that is present in the LDH after intercalation using the reconstruction method.
Nakayama teaches intercalation of amino acids into Mg-Al layered double hydroxide (hydrotalcite) using the reconstruction method, teaching that the amounts of amino acids as the intercalation compounds are around 2 mmol per 0.56 g of LDH at optimal conditions (p. 477), which is about 27 wt% based on glycine intercalated LDH; therefore, one of ordinary skill in the art would expect the LDH to be capable of intercalating up to 27 wt% amino acid based on the amount of LDH, and Hintze-Bruning nor Oda limit the amount of amino acid to be intercalated.  Therefore, intercalating up to 27 wt% is prima facie obvious, and overlaps with the claimed range of 1-25 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Hintze-Bruning teaches that the charge compensation in LDH using the amino acid was 41%, suggesting the amount of amino acid in the LDH as about 11 wt%, assuming 27 wt% is 100% charge compensation.
Hintze-Bruning or Oda in view of Nakayama is prima facie obvious over instant claim 14.

As to claim 34, please consider the following:
Regarding step a-i), Nakayama teaches preparing the intercalated Mg-Al layered double hydroxide by carrying out calcination.  Nakayama teaches that intercalation does not occur on LDH calcinated below 300ºC and at 700ºC phase separation occurs preventing reconstruction (p. 471).  Nakayama exemplifies a temperature of 500ºC for calcination (p. 470).  Therefore choosing a temperature between 300-500ºC is prima facie obvious, as Nakayama teaches that this is the most effective range for calcination to allow for intercalation.
Regarding the weight ratio of amino acid to LDH in step a-iv), Nakayama teaches contacting 0.56 g of the calcinated LDH with 100 mL of 1-160 mmol l-1 amino acid aqueous solution (p. 470).  Nakayama shows sufficient uptake/intercalation between 80-160 mmol l-1 (p. 472 and Figure 4), suggesting a weight ratio or 1.1:1 to 2:1 of amino acid to LDH.  Claim 17 is also prima facie obvious.
Regarding the contacting temperature of step iv), Nakayama teaches that uptake/intercalation does occur at room temperature but takes 10 hours, whereas at temperatures of 40, 60 and 80ºC, the intercalation was increased over time.  Therefore, choosing a temperature of 80ºC for intercalation is prima facie obvious. 
Regarding the addition of a base prior to step a-v), Nakayama exemplifies adding KOH after contact with the amino acid aqueous solution to adjust the pH.

Oda in view of Nakayama is prima facie obvious instant claim 35, as described above.
Regarding the Mg:Al ratio, Nakayama exemplifies a layered double hydroxide having a Mg:Al ratio of 2.2-2.8:1 and Oda teaches 0<x<0.5, suggesting a ratio of Mg:Al (when M2+=Mg and M3+=Al) of about 1-9:1, both range of which overlap with the claimed range of 1.9-2.5:1, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 11-240886, as applied above to claims 1, 7-9, 14, 15, 21, 25, 26, 30 and 31, and further in view of Okuzu (US 2010/0239852).
JP ‘886 teaches preparing antibacterial coating compositions comprising hydrotalcite modified with a metal anionic complex, such that the metal anionic complex is prepared from silver ions and amino acid anions.  JP ‘886 suggests the addition of the antibacterial compound to water soluble polymers, such as polyvinyl alcohol, which can be used to coat food containers ([0076]); however, does not teach or suggest the solids content of the specific water soluble coating.
Okuzu teaches coating materials for forming gas barrier layers on food packaing, teaching the coating material to include a polyvinyl alcohol polymer, which may be crosslinked, and an inorganic layered compound, such as hydrotalcite, which may be treated with organic substances (p. 6, [0052]-[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the coating composition of JP ‘886 comprising a water soluble polyvinyl alcohol as a gas barrier coating composition for food packaging.
Okuzu teaches that the solid content of the coating material is variable according to the specifications of the coating apparatus and the drying-heating apparatus, teaching that when the solution is too dilute, it is difficult to coat the layer having a sufficient thickness to attain gas barrier properties, and disadvantageously drying takes a long time, where as on the other hand, with a too high solid content concentration of the coating material, it is difficult to obtain coating uniformity and coatability tends to be unsatisfactory, teaching a preferred range of solids content of the coating of 5-50 wt% (p. 8, [0072]).
This range overlaps with the claimed range of 2-20 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2004-143193 teaches biodegradable resin compositions comprising a composite layered double hydroxide particle powder comprising an amino acid; however, the resin composition compounded by melt mixing rather than mixing in a polymer solution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/           Primary Examiner, Art Unit 1766